     Case 8:20-cr-00146-DOC Document 12 Filed 10/08/20 Page 1 of 10 Page ID #:22




 1   NICOLA T. HANNA
     United States Attorney
 2   CHRISTOPHER D. GRIGG
     Assistant United States Attorney
 3   Chief, National Security Division
     MARK TAKLA (Cal. Bar No. 218111)
 4   Assistant United States Attorney
     Deputy Chief, Terrorism and Export Crimes Section
 5        United States Attorney's Office
          411 West Fourth Street, Suite 8000
 6        Santa Ana, California 92701
          Telephone:  (714) 338-3591
 7        Facsimile:  (714) 338-3561
          Email:      mark.takla@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,              No. SA CR 20-00146-DOC

13              Plaintiff,                  STIPULATION AND JOINT REQUEST FOR
                                            A PROTECTIVE ORDER REGARDING
14              V.                          DISCOVERY CONTAINING PERSONAL
                                            IDENTIFYING INFORMATION, PRIVACY
15   JASON FONG,                            ACT INFORMATION, AND CONFIDENTIAL
                                            INFORMANT INFORMATION
16              Defendant.
                                            PROPOSED ORDER FILED SEPARATELY
17
18

19
20         Plaintiff, United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of

22   California and Assistant United States Attorney Mark Takla, and

23   defendant JASON FONG ("defendant,,), by and through his counsel of

24   record, defense attorney Katherine Corrigan (collectively the

25   "parties"), for the reasons set forth below, request that the Court

26   enter the proposed protective order (the "Protective Order")

27   governing the use and dissemination of (1) personal identifying
28   information ("PII") of real persons pursuant to Federal Rule of
Case 8:20-cr-00146-DOC Document 12 Filed 10/08/20 Page 2 of 10 Page ID #:23
Case 8:20-cr-00146-DOC Document 12 Filed 10/08/20 Page 3 of 10 Page ID #:24
Case 8:20-cr-00146-DOC Document 12 Filed 10/08/20 Page 4 of 10 Page ID #:25
Case 8:20-cr-00146-DOC Document 12 Filed 10/08/20 Page 5 of 10 Page ID #:26
Case 8:20-cr-00146-DOC Document 12 Filed 10/08/20 Page 6 of 10 Page ID #:27
Case 8:20-cr-00146-DOC Document 12 Filed 10/08/20 Page 7 of 10 Page ID #:28
Case 8:20-cr-00146-DOC Document 12 Filed 10/08/20 Page 8 of 10 Page ID #:29
Case 8:20-cr-00146-DOC Document 12 Filed 10/08/20 Page 9 of 10 Page ID #:30
Case 8:20-cr-00146-DOC Document 12 Filed 10/08/20 Page 10 of 10 Page ID #:31
